Hill, J.
(After stating the foregoing facts.) . The case is controlled by the rulings of this court in two decisions: Southern Ry. Co. v. Tankersley, 3 Ga. App. 551 (60 S. E. 297), and Smith v. County of Jasper, 9 Ga. App. 667 (72 S. E. 65). In the first of these cases a mule was frightened by the approach of a train to a public crossing and ran away and injured the driver, and it was held that the proximate cause of the injury was the negligent running of the train in approaching the crossing, and not the fright of the mule; that the efficient human agency which frightened the mule was the- negligent conduct of those in charge of the defendant’s train in approaching the crossing. It has been repeatedly held by the Supreme Court that the negligent running of a train- in approaching a public crossing was the proximate cause of an injury, received by one at or near tire crossing, although the actual injury may hive been due to the horse or mule, because of fright caused by the running of the train. In the second case the plaintiff’s petition set forth that the plaintiff’s mule became frightened at a large hole at the bottom of a bridge, of which the county had notice, actual or constructive, and backed the buggy off the bridge, which was without guard-rails or protection of any kind, thereby injuring the mule and buggy, the plaintiff himself being without fault, and it was held that the petition set forth a cause of action, and that the trial court erred in dismissing it on general demurrer
An attempt is made by counsel for the plaintiff in error to distinguish the present case from these two cases on the facts, it being alleged that in the second case cited the proximate causé of the injury was not the hole in the bridge but the negligent omission by the county in not having guard-rails or protection of any kind on the bridge so as to protect travelers from *571the consequences of the fright of a horse. We do not think there is any difference in the principle applicable to the facts. We think it clear that the fright of this horse was a natural result of the negligent conduct of the county authorities in permitting the hole to remain in the bottom of the bridge, a result that should have been expected in view of the well-known habits of such animals; in other words, that the efficient cause of the injury to the plaintiff was the hole in the bottom of the bridge, and not the fright of the mule and, as a consequence of such fright, the falling of the mule upon the plaintiff, although the latter may have been the immediate cause. Frequently the efficient cause is not the immediate cause. In this connection the Supreme Court used the following apt language: “ Experience teaches us that it is quite common for horses and mules traveling the public roads to become frightened at trivial objects, and it is not a very unusual occurrence for these animals to behave as the plaintiff’s did in the present instance. ” Georgia R. Co. v. Mayo, 92 Ga. 225 (17 S. E. 1001). In that case a new plank had been put in the bottom of the bridge, at which the mule became frightened while crossing and backed the buggy off the bridge, causing serious physical injuries -to the plaintiff. It is clear that these facts are sufficient to sustain a judgment of the court below overruling the general demurrer.
Another principle of law which is well settled we think is applicable. Where two causes combine to produce the injury, both of which are in their nature proximate, the one being a defect in the highway, for which the county would be liable, and the other the running away of the horse, or the fright of the horse or mule, for which neither party is responsible, the county would be responsible, provided the injury would not have been sustained but for the defect in the bridge or highway. While in such case neither the running away of the horse nor the defect in the bridge alone may have been sufficient to produce the injury, but it may have been produced by a combination of both, both of these causes in combination become the efficient, proximate cause of the injury. Th<? causal relation would be direct between the defective bridge, occasioned by the negligence or omission of duty by the defendant, and the injury to the plain*572tiff, without any intervening efficient cause. City of Atlanta v. Wilson, 59 Ga. 544 (27 Am. Rep. 396); 22 R. C. L. 200, § 83. Certainly the trial judge committed no error in leaving the question of proximate cause to he solved by the jury, for the question is not one of science or of legal knowledge, but a conclusion as to the facts, in view of all the circumstances in each particular case. The special demurrer, upon the ground that the statement by the plaintiff of. his injuries was too indefinite and uncertain to he the basis of any recovery, is without merit.

Judgment affirmed.


Jenkins, P. J., and Siepliens, J., concur.